Opinion filed November 19, 2009




                                                 In The


   Eleventh Court of Appeals
                                              ____________

                                        No. 11-09-00229-CV
                                            __________

                   MOHAMMED J. KHAN, Appellant
                               V.
            MEMBERS TRUST OF THE SOUTHWEST FCU, Appellee


                             On Appeal from the County Court at Law
                                       Erath County, Texas
                                 Trial Court Cause No. CV06869


                               MEMORANDUM OPINION
        The trial court signed its judgment on June 9, 2009. Appellant filed both a motion for new
trial and a notice of appeal. An affidavit of inability to pay costs was not filed. When the record was
not filed pursuant to TEX . R. APP . P. 35, the clerk of this court notified the parties stating that the due
date had been extended until October 7, 2009. TEX . R. APP . P. 37.3(a). As of this date, the record
has not been filed in this court.
        Pursuant to TEX . R. APP . P. 37.3(b), it appears that the failure to file the record is due to
appellant’s actions. Therefore, the appeal is dismissed.


November 19, 2009                                                  PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.